                  m THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA
CHRISTINA FAITH KENNEDY               CIVIL ACTION



ANDREW SAUL I ,
Commissioner of Social Security                               NO. 18-5258
                                                   ORDER
         AND NOW, this 16th day of December, 2019, for the reasons expressed in the Court's

Opinion filed today, it is

         ORDERED that the decision of the Commissioner be, and the same hereby is,

AFFIRMED. The Clerk of Court is directed to mark this matter as CLOSED.




                                                              BY THE COURT:




                                                                                                         JUDGE




) Andrew Saul is now the Commissioner of Social Security and is automatically substituted as a party pursuant to
Fed. R. Civ. Pr. 25(d); and sgg 42 USC 5405(g) ("Any action instituted in accordance with this subsection shall
survive notwithstanding any change in the person occupying the office of Commissioner of Social Security .")
